UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1035


ANTHONY J. CILWA,

                    Debtor - Appellant,

             v.

JOHN K. FORT, Trustee,

                    Trustee - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Timothy M. Cain, District Judge. (7:16-cv-01301-TMC)


Submitted: April 25, 2017                                         Decided: April 28, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinoin.


Anthony Cilwa, Appellant Pro Se. James Henry Cassidy, Joshua Jennings Hudson, ROE,
CASSIDY, COATES & PRICE, PA, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony J. Cilwa appeals from the district court’s order accepting the

recommendation of the magistrate judge and affirming the bankruptcy court’s orders

directing the turnover to the bankruptcy trustee of proceeds from Cilwa’s unauthorized sale

of property of the estate and authorizing the bankruptcy trustee to avoid Cilwa’s

postpetition transfer of property to his son. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Cilwa v. Fort, No. 7:16-cv-01301-TMC

(D.S.C. Dec. 22, 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                            2